Exhibit Brookfield Infrastructure Partners Announces First Quarter 2010 Results HAMILTON, BERMUDA(Marketwire - May 4, 2010) - Brookfield Infrastructure Partners L.P. (the "Partnership") (NYSE: BIP) (TSX: BIP.UN) today announced its results for the period ended March 31, 2010, as well as those of its subsidiary, Brookfield Infrastructure L.P. (together with its subsidiaries "Brookfield Infrastructure")(1)(2). Funds from operations ("FFO")(3) for Brookfield Infrastructure totalled $44.6 million ($0.42 per unit) for the period ended March 31, 2010, compared to FFO of $8.8 million ($0.23 per unit) in 2009. On an equity base of $1.9 billion, this implies an AFFO yield(4) of 7.9% driven by Brookfield Infrastructure's Utilities and Fee for Service businesses which generated strong yields offset by its Timber business, which will not generate a normalized yield until log prices further recover and harvest levels are increased. FFO per unit increased by 83% over the prior year, largely as a result of the November 2009 investment in the Prime Infrastructure recapitalization. For the three month period, Brookfield Infrastructure's distribution of $0.275 per unit implied a payout of 66% of FFO, which is near the mid-point of its targeted payout ratio of 60% to 70%.
